     Case 1:20-cv-00716-PLM-RSK ECF No. 4 filed 08/13/20 PageID.58 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

JOEVIAIR KENNEDY,

                     Petitioner,                   Case No. 1:20-cv-716

v.                                                 Honorable Paul L. Maloney

GREGORY SKIPPER,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.




Dated:        August 13, 2020                      /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
